Filed 12/04/20                                        Case 16-23904                                           Doc 102



                 1   MORAN LAW GROUP, INC.
                     CATHLEEN COOPER MORAN, I.D. #83758
                 2   RENÉE C. MENDOZA, I.D. #139939
                     643 Bair Island Road, Suite 403
                 3   Redwood City, CA 94063
                     Tel.: (650) 694-4700
                 4   Fax: (650) 368-4818
                     E-mail: Cathy@moranlaw.net
                 5
                     Attorney for Debtor John Joseph Butler, III
                 6
                 7
                 8                         UNITED STATES BANKRUPTCY COURT
                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                 9
             10
             11      In Re:                           )                     Chapter 7
                                                      )
             12      JOHN JOSEPH BUTLER, III &        )                     Bankruptcy No. 16-23904
                     SANDRA ELAINE BUTLER,            )
             13                                       )
                                                      )
             14                                       )
                                      Debtors.        )
             15      ________________________________ )
             16                                EX PARTE MOTION TO REOPEN CASE
             17               Debtor John Joseph Butler III moves to reopen this case.
             18      1.       This case was commenced on June 16, 2016 in this court. On April 28, 2017, the
             19               case was converted to Chapter 7 and subsequently Michael P. Dacquisto was duly
             20               appointed trustee.
             21      2.       The case was subsequently closed and the trustee discharged.
             22      3.       Debtor and co debtor have subsequently divorced and co debtor Sandra Elaine
             23               Butler has declined to join in this motion.
             24      4.       The debtor seeks the reopening of this case to list an asset mistakenly omitted from
             25               his schedules.
             26      5.       Re appointment of a trustee is necessary.
             27      //
             28      //
Filed 12/04/20                                   Case 16-23904                                         Doc 102



                 1   WHEREFORE, the debtor requests an order reopening the case and appointing a trustee.
                 2
                 3   Date: ______________
                            12/04/2020               By:    _______________________________
                                                             /s/ Cathleen Cooper Moran
                                                            CATHLEEN COOPER MORAN
                 4                                          Attorney for John Joseph Butler III
                 5
                 6
                 7
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
